
	
		I
		112th CONGRESS
		2d Session
		H. R. 4186
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Nugent introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to eliminate the
		  provision of law preventing certain State and local employees from seeking
		  elective office, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Allowing Qualified Local Employees to
			 Serve Act.
		2.Permitting State
			 and local employees to seek elective office
			(a)In
			 generalSection 1502 of title
			 5, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by adding or after the semicolon;
					(B)in paragraph (2),
			 by striking purposes; or and inserting purposes.;
			 and
					(C)by striking
			 paragraph (3); and
					(2)by striking
			 subsection (c).
				(b)Technical and
			 conforming amendments
				(1)Section
			 repealedSection 1503 of title 5, United States Code, is
			 repealed.
				(2)Clerical
			 amendmentThe item relating to section 1503, in the table of
			 sections for chapter 15 of title 5, United States Code, is repealed.
				
